Citation Nr: 1758290	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  08-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for cervical nerve root compression of the right upper extremity prior to July 22, 2015.  

2.  Entitlement to an initial disability rating in excess of 20 percent from September 26, 2011 for cervical nerve root compression of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the above Department of Veterans Affairs (VA), Regional Office (RO). 

The Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in May 2011.  The transcript from that hearing has been associated with the claims file and has been reviewed.  The case was then remanded by the Board in September 2011, January 2013, and July 2015 for additional development and readjudication.  In August 2015, a waiver was received from the Veteran for initial RO review of additionally submitted evidence.  

In a decision in August 2016, the Board denied a rating higher than 30 percent for cervical nerve root compression of the right upper extremity prior to July 22, 2015 and from July 22, 2015 granted a 40 percent rating.  The Veteran appealed the Board's decision to deny a rating higher than 30 percent for cervical nerve root compression of the right upper extremity prior to July 22, 2015 to the United States Court of Appeals for Veterans Claims (Court).  In October 2017 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties, vacated the Board's decision and remanded the matter to the Board for action in compliance with the Joint Motion.  The parties to the Joint Motion requested that the Court does not disturb the part of the Board decision granting an increased rating from 30 percent to 40 percent from July 22, 2015 for cervical nerve root compression of the right upper extremity.  Thus, the issue is characterized as indicated on the title page.  

Also, in August 2016, the Board remanded the issues of entitlement to an initial disability rating in excess of 20 percent from September 26, 2011 for cervical nerve root compression of the left upper extremity and special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s).  The RO granted the issue of entitlement to SMC at the housebound rate in a January 2017 rating decision and, in so doing, noted that the award was a full grant of the benefit sought.  Thus, this issue is no longer in appellate status.  

The issue of entitlement to an initial disability rating in excess of 20 percent from September 26, 2011 for cervical nerve root compression of the left upper extremity is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to July 22, 2015, cervical nerve root compression of the right upper extremity resulted in moderate incomplete paralysis of the upper radicular group.


CONCLUSION OF LAW

Prior to July 22, 2015, the criteria for a higher rating of 40 percent for cervical nerve root compression of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 8510 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met.  See VA correspondence dated in September 2007, May 2011 Board Hearing transcript, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  Neither the Veteran, nor his representative, has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is right handed.  See, e.g., July 2015 VA peripheral nerves examination.  His right hand is his major extremity.  38 C.F.R. § 4.69.  

Prior to July 22, 2015, the cervical nerve root compression of the Veteran's right upper extremity has been rated by analogy under Diagnostic Code 8514.  Under Diagnostic Code 8514, for the musculospiral nerve (radial nerve), incomplete paralysis of the radial nerve warrants a 20 percent evaluation if mild.  If there is incomplete paralysis in the major extremity, a 30 percent evaluation is warranted if the impairment is moderate and a 50 percent evaluation if severe.  Complete paralysis warrants a 70 percent rating for the major extremity.  Complete paralysis is manifested by drop of hands and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only at the greatest rarity.  38 C.F.R. § 4.124a, Diagnostic Code 8514. 

The words, "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board evaluates all of the evidence to the degree that its decisions are "equitable and just." 38 C.F.R. § 4.6.

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.  In the instant case, the Veteran is in receipt of the bilateral factor for cervical nerve root compression of the upper extremities in recognition of the increased difficulty associated with bilateral extremity disability.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran has been rated under Diagnostic Code 8514 for the musculospiral nerve.  However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

Under Diagnostic Code 8510, for the upper radicular group (fifth and sixth cervicals) a 20 percent rating is warranted for incomplete paralysis of the major extremity upper radicular group that is mild in severity.  A 40 percent rating is warranted for incomplete paralysis of the major extremity upper radicular group that is moderate in severity.  A 50 percent rating is warranted for incomplete paralysis of the major extremity upper radicular group that is severe in severity.  A 70 percent rating is warranted for complete paralysis of the major extremity upper radicular group.  Complete paralysis of the upper radicular group is evidenced by findings such as loss of all, or severely affected, shoulder and elbow movements, while the hand and wrist movement is not affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.  

For reasons that will be discussed in greater detail below, the evidence more nearly approximates the criteria for moderate incomplete paralysis of both the radial (musculospiral) nerve and right upper radicular group (5th and 6th cervicals) prior to July 22, 2015.  In viewing the evidence in the light most favorable to the Veteran, it is more beneficial from him to be rated under Diagnostic Code 8510 for the upper radicular group than under Diagnostic Code 8514 as under the former a 40 percent rating is warranted for moderate incomplete paralysis and under the latter a 30 percent rating is warranted for moderate incomplete paralysis.  

First, evidence prior to July 22, 2015 shows that the Veteran's cervical nerve root compression of the right upper extremity was manifested by symptoms that were the same or similar to the ones documented on the VA examination on July 22, 2015, which the examiner opined caused moderate incomplete paralysis of the right upper radicular group and moderate incomplete paralysis of the radial nerve.  Such symptoms included diminished grip, reduced muscle strength in elbow, numbness, and paresthesia.  A summary of the salient evidence is presented below.  

On VA examination on July 22, 2015 for the cervical spine, the Veteran complained of chronic right upper extremity numbness and tingling.  Right elbow and wrist flexion and extension were 3/5 (active movement against gravity).  Right finger flexion and finger abduction was 3/5.  There was no muscle atrophy.  Reflex examination was 2+, which is normal for the biceps, triceps, and brachioradialis in the right upper extremity.  Sensory exam to light touch was normal in the shoulder area and decreased in the right inner/outer forearm and right hand.  The examiner noted that the Veteran had radiculopathy with no pain in the right upper extremity with moderate numbness, paresthesias and/or dysesthesias.  There was moderate numbness and radiculopathy in the right upper extremity.  The examiner noted that the nerve roots affected included the C5/C6 nerve roots of the upper radicular group and C7 nerve roots of the middle radicular group for the right upper extremity.  

On VA examination on July 22, 2015 for the peripheral nerves, the Veteran complained of having problems in his right arm with weakness, numbness, tingling, stiffness, and grip.  The examiner noted the Veteran's electromyograph (EMG) in 2007 showed bilateral carpal tunnel syndrome while his EMG in 2011 showed bilateral entrapment of the radial, median, and ulnar nerves.  The examiner noted that the Veteran was right hand dominant.  His symptoms included mild intermittent pain in the right upper extremity.  There was moderate numbness and paresthesias and/or dysesthesias in the right upper extremity.  Right elbow and wrist flexion and extension was 3/5 (active movement against gravity) and left elbow and wrist flexion and extension was 4/5 (active movement against some resistance).  Grip was 4/5 in both upper extremities.  Pinch (thumb to index finger) was 3/5 in the right upper extremity.  There was no muscle atrophy.  Reflex examination had a normal finding of 2+ for the biceps, triceps, and brachioradialis in the right upper extremity.  Sensory exam to light touch was normal in the shoulder area but decreased in the right inner/outer forearm and right hand/fingers.  The examiner determined that there was incomplete paralysis of the radial (musculospiral) nerve that was moderate and incomplete paralysis of the median nerve and ulnar nerve that was mild.  The examiner also found that there was incomplete paralysis of the right upper radicular group (5th and 6th cervical) that was moderate.  Other upper extremity nerves also were evaluated as normal.  An August 2015 EMG was normal for the right upper extremity and thus shows that the Veteran's disability was wholly sensory.  

Evidence prior to July 22, 2015 includes multiple VA examinations dated in September 2007, April 2009, January 2010, June 2010, and October 2011 with an addendum opinion in July 2012.  On the September 2007 VA examination, the Veteran complained of pain and numbness in his hand.  There was paresthesias and dysthesia in the entire hand and the examiner opined that the sensory and motor nerves were involved.  Physical examination shows that there was decreased sensation in the dorsum and palm of the right hand.  There was motor weakness in the biceps as well as in the grip and pinch of the right hand.  Tinel sign was positive at the elbow and negative at the wrist.  While he complained of tingling in his right ring and small finger with Tinel testing, the examiner opined that the sensory complaint did not correlate with the median nerve and that a diminished right brachioradialis reflex and a 1+ reflex in the biceps and triceps, but no muscle atrophy was shown.  

An April 2009 VA examination for joints showed weakness and diminished grip in the upper extremities and muscle strength of the right biceps and triceps of 2/5 and of 3/5 for the lower arm.  The examiner found that grip strength was reduced by 40%, tendon reflexes were 2/4 at the elbow and absent at the wrist.  The examiner found that range of motion of the right shoulder, elbow and wrist was normal.  Sensation to pinprick of dorsum of the right hand also was reduced.  Compression at the elbow caused radiation of symptoms to the fourth and fifth fingers.  

On VA spine examination in January 2010, the Veteran complained of periodic numbness in the right upper extremity and difficulty with his right hand.  There was no reflex in the right elbow or the triceps.  There was a marked decreased grip in the right upper extremity, along with a decrease to pinprick to the arm, forearm, and hand.  The Veteran could approximate the thumb to the tips of the fingers and abduct and flex his fingers normally.  He could touch the crease of his hand.  Right shoulder flexion and abduction was 100 degrees and adduction was 20 degrees.  
On June 2010 VA examination for the peripheral nerves, deep tendon reflexes were absent in the wrist and elbow. Grip was weak, and there was weakness in the biceps and triceps. Forward flexion of the shoulder was 180 degrees and abduction was 180 degrees, external and internal rotation was 90 degrees. Muscle testing for flexor and abductors in the shoulder was abnormal. Weakness of the right arm, without evidence of neurological loss of muscle or joint range of motion, was diagnosed.

In May 2011 the Veteran testified that due to right radiating arm pain he could not do chores around the house, lost his grip, and experienced numbness when driving.  38 C.F.R. § On VA examination in October 2011, right elbow flexion and extension was 4/5, wrist flexion and extension was 4/5, right finger abduction was 4/5, and right finger flexion was 3/5. There was no muscle atrophy. Reflex examination of right biceps and brachioradialis of the right upper extremity was absent. Sensory examination of sensation to light touch was absent in the shoulder area, inner/outer forearm, and hand/fingers. The examination showed severe radiculopathy with severe pain and numbness in the right upper extremity. The upper, middle and lower radicular groups were involved. A May 2012 addendum indicated that the claims folder was reviewed. In a July 2012 addendum, the examiner noted that he was asked to evaluate the musculospiral nerve and opined that based on the findings from the October 2011 VA examination there was moderate incomplete paralysis of the right musculospiral nerve.  

Treatment records during the appeal period prior to July 22, 2015 are consistent with the findings shown on the above VA examinations.  For instance, there was paresthesias in the right upper extremity with radicular type symptoms from the neck and frequent numbness in the arm.   See, e.g., treatment records dated in August 2012 and December 2014.  

Second, and of significant import, on the July 2015 VA examination for the peripheral nerves, the examiner after reviewing the claims folder and examining the Veteran opined that his right upper extremity cervical nerve root compression was stable and not appreciably worse clinically.  Thus the examiner's opinion shows that the Veteran's symptoms, which the examiner determined have caused moderate incomplete paralysis of both the radial (musculospiral) nerve and right upper radicular group (5th and 6th cervical), have been consistent throughout the appeal period.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The parties to the October 2017 Joint Motion requested that the issue for a rating higher than 30 percent for cervical nerve root compression of the right upper extremity prior to July 22, 2015 be remanded in order for the Board to consider whether the July 2015 VA examiner's opinion demonstrated that the Veteran had moderate incomplete paralysis of the upper radicular nerve group that would warrant a 40 percent rating under Diagnostic Code 8510 prior to July 22, 2015.  Further, the Veteran's representative in an October 2017 brief contended that a 40 percent rating was "appropriate" under Diagnostic Code 8510 prior to July 22, 2015.  The Board agrees.  After resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, the Board concludes that a rating of 40 percent is warranted prior to July 22, 2015 for cervical nerve root compression of the right upper extremity.  As the Veteran has limited his appeal and expressed satisfaction with the 40 percent rating being assigned for cervical nerve root compression of the right upper extremity prior to July 22, 2015, this decision represents a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  A higher schedular rating of 100 percent is not for consideration.  

The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Prior to July 22, 2015, entitlement to a rating of 40 percent for cervical nerve root compression of the right upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits. 
REMAND

In August 2016, the Board remanded the claim for a higher rating for cervical nerve root compression of the left upper extremity for further development. The Board noted that, on the July 2015 VA peripheral nerves examination, the examiner stated that there was inconsistency in the Veteran's previous nerve studies and that repeat bilateral upper extremity EMG studies were ordered and were pending. The record shows that an EMG study was performed in August 2015, but findings were only reported for the right upper extremity. The Board asked that an addendum opinion be obtained from the July 2015 VA examiner so that EMG findings for the left upper extremity could be provided.  The Board further asked that, if the left upper extremity was not tested on the August 2015 EMG, the examiner should explain why the evaluation was not done in light of his determination on the July 2015 VA examination that an EMG of the left upper extremity was necessary to evaluate adequately the cervical nerve root compression of the left upper extremity.  

An addendum opinion has not been obtained, and thus there is a lack of compliance with the Board's remand directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

The Board also brings to the AOJ's attention that the Veterans Appeals Control and Locator System (VACOLS) incorrectly shows that the issue of a higher rating for cervical nerve root compression of the left upper extremity was granted on January 10, 2017.  Instead, the RO in a rating decision dated on January 9, 2017 implemented the August 2016 Board decision that granted a 40 percent rating for cervical nerve root compression of the right upper extremity effective July 22, 2015.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must ask the July 2015 VA examiner, or another appropriate examiner if the July 2015 VA examiner is unavailable, to provide the findings for the left upper extremity from the August 2015 EMG or any other nerve studies done from August 2015 to the present.  If such studies were not conducted, the examiner must provide an explanation why there were not done in light of the determination on the July 2015 VA peripheral nerves examination that they were necessary to evaluate the current level of severity of the left upper extremity cervical nerve root compression.  If necessary, schedule a current test of the Veteran's left upper extremity.  

2. After completing all indicated development, the AOJ must readjudicate the issue of entitlement to an initial rating higher than 20 percent for cervical nerve root compression of the left upper extremity.  If the benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2017).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


